Citation Nr: 1228387	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-42 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for shingles.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1989 and from May 1993 to May 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of entitlement to service connection for a back disorder, a bilateral hip disorder, and a bilateral knee disorder are addressed in the remand portion of the decision below and is remanded the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence of record does not show a current diagnosis for shingles.


CONCLUSION OF LAW

Shingles were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's September 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's September 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as available VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with a VA examination to determine the etiology of any shingles found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the VA examination was adequate as it was based upon a thorough review of the evidence of record, to include the Veteran's personal statements and history and clinical examination of the Veteran.  The VA examiner also provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that he currently has intermittent episodes of shingles that started while he was in service.  At a May 2010 hearing before the RO, the Veteran testified that he first experienced shingles in September 1989, which was diagnosed at his separation examination in Camp Lejuene, North Carolina.  He stated that the right part of his chest was affected at that time.  He stated that "every once in a while, I'll get them again, but I haven't gotten them on my chest.  It goes to different parts of your body."

A November 1988 service treatment report noted the Veteran's complaint of rash on the chest for two weeks.  Objectively, there were dry patches of the skin, which had been scratched and there were dry blood to the area of the upper right side of the chest.  No pus was observed.  The impression was superficial fungal infection and Lotrimin cream was prescribed. 

The Veteran's September 1989 service separation examination is negative for any complaints, treatments or diagnoses of shingles.  On clinical examination, no skin abnormalities were found.

In an April 2009 VA treatment report, the Veteran complained of rash on the back of his neck.  The report noted a history of herpes zoster in September 23, 1989, the date of the Veteran's service separation.  On examination, there was rash and other nonspecific skin eruption on the back of the neck with some nodules in the hairline.  Additional flatter excoriations were noted into the scalp.

The Veteran submitted a September 1999 appointment sheet from a private medical provider noting a diagnosis of either herpes zoster of the eye or hyperopia.  

The Veteran underwent a VA skin disease examination in July 2010.  The VA examiner, following a review of the Veteran's claims file, noted that 

[i]t is difficult to assume herpes zoster on that one the [inservice] visit for a skin rash[ in November 1988].  I* question the validity of the veteran's statement of having been told that the rash was Zoster when the physician wrote a diagnosis of fungal dermatitis and appropriate antifungal treatment was given.  The description of the lesions on that note suggest zoster lesion with erythema and crusting, but other conditions can cause this as well.  There was no pain associated with the rash which is not typical of Zoster.  It would be difficult to diagnose herpes zoster from that one note in service, and from what diagnosis the physician indicated.  He was treated with an antifungal agent which most likely cleared the rash, otherwise a follow-up visit would have been noted.  Regarding skin rash noted on current exam, there are depigmented areas on the right side of the chest which may represent scarring from lesions described in service.  He does have active tinea corporis on the neck but this is not typically the same dermatophyte causing the fungal lesions in service because they presented in a different manner.  He describes his intermittent skin lesions as generally occurring all over which is also not typical of Zoster.  Zoster, or shingles, usually follows a dermatomal distribution.

The diagnoses were tinea corporis on the neck and residual scar from undetermined skin lesion.  

In this regard, the Veteran claimed at his May 2010 RO hearing that shingles were diagnosed for the skin lesions shown in service.  While the Veteran is competent to report that he was told that he had shingles at the time of service separation or some time after his military service, the Board questions the credibility of this statement because his reports as to the exact onset of shingles are inconsistent.   See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge).  As noted above, in the April 2009 VA treatment report, as well as during the May 2010 RO hearing, the Veteran reported a history of herpes zoster on September 23, 1989, the date of his service separation examination.  However, the service treatment report showing skin lesions is dated in November 1988, which is ten months prior to his service separation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Moreover, the July 2010 VA examiner questioned the validity of the Veteran's statement that he was told that his inservice rash was herpes zoster explaining that the inservice physician wrote a diagnosis of fungal dermatitis and an appropriate antifungal treatment was given  Moreover, there was also no pain associated with the rash, which was not typical of zoster.  The VA examiner opined that the current diagnosis of residual scar from undetermined skin lesion on the right side of the chest was not related to zoster.  

As such, although the record may include a diagnosis of herpes zoster of the eye in September 1999, there is no evidence showing a current diagnosis of shingles at any time during the current appeal.  Specifically, the July 2010 VA examiner noted that on clinical examination, there was no evidence of shingles.  

"Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for shingles is not warranted.

There is no competent evidence that the Veteran has a current diagnosis of shingles or any residuals thereof.  Accordingly, the preponderance of the evidence is against this claim for service connection and the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for shingles is not warranted.


ORDER

Service connection for shingles is denied.


REMAND

The Veteran is seeking service connection for a back disorder, a bilateral knee disorder, and a bilateral hip disorder.  He claims that the onset of these disorders was during his military service.  Based upon its review of the evidence of record, the Board finds there is a further duty to assist the Veteran with these claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the Veteran attributes his current back disorder to carrying heavy packs on the back during his physical training as an infantry man.  He contends that he continued to experience chronic back pain ever since military service and sought numerous chiropractic treatments for back pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).  The Veteran's service treatment records show a single notation of back complaint in the August 1985 medical examination report.

The medical evidence of record shows the Veteran's complaints of pain in the upper back and lower neck.  In a July 2009 VA treatment report, the Veteran was seen with increased pain in the thoracic spine area between the scapula.  He stated that it always hurt since he was training to be on a SWAT team and dropped off a rope about 10 years previously.  In August 2009, x-ray of the thoracic spine revealed minimal mid thoracic degenerative disk disease.  

The Veteran has never been afforded a VA examination in conjunction with this claim, and the Board finds that based on the lay evidence of record, a VA examination is necessary to adequately decide the merits of the claim.  McLendon, 20 Vet. App. at 83.

The Veteran is also seeking service connection for bilateral hip and knee disorders.  He contends that as an infantry soldier carrying over 75 pounds on his back at least 75 percent of the time of his active duty contributed to his arthritis and degenerative joint disease of both hips and knees.

An August 1985 medical examination notes complaints regarding knees.  The Veteran's service treatment records show that in a June 1986 he complained of patella pain for three days.  The assessment was rule out muscle strain.  On his September 1989 separation examination, the Veteran denied any current medical problems.

After separation from military service, the record reflects that the Veteran was seen for knee pain in March 2005.  Following x-ray of the right knee, the radiologist noted there was question of small suprapatellar joint effusion; however, the examination was otherwise within normal limits.

Private treatment records dated from April 2005 to November 2007 show treatments for the Veteran's bilateral hips.  In an April 2005 private treatment report, the Veteran complained of right hip pain that had been ongoing for many years, although it became worse in the previous few months.  It was noted that he was employed as a police officer and did a lot of walking.  The Veteran complained of groin and lateral pain on the right side.  X-ray of the hip revealed degenerative arthritis of the right hip, and the diagnosis was osteoarthritis of the right hip.  The Veteran underwent a right total hip arthroplasty in August 2005.  In July 2007, the Veteran was seen for progressive left hip pain, with difficulty walking and sleeping.  The diagnosis was degenerative arthritis of the left hip and he underwent a total left hip replacement in the same month.

The Veteran was afforded a VA joints examination in July 2010.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported that his hip and knee pain started in service, during which time he carried over 70 pounds of weight frequently, about once or twice a month during training.  Physical training included walking and running three miles in boots, and he recalled that he fell many times during training but did not seek treatment.  The Veteran further stated that pain progressed post service and when he was seen in 2005 by an orthopedic surgeon, he was advised a hip replacement for advanced osteoarthritis.  The Veteran reported current symptoms of bilateral hip pain, stiffness, weakness, and limited joint motion.  The diagnosis was degenerative arthritis of the bilateral hips, status post arthroplasty, with limited range of motion.  

The examiner opined that the Veteran's current bilateral hip disorder "is less likely as not (less than 50/50 probability) caused by or a result of military duties while in active duty."  The examiner noted that there was no documented injury to the hip in service.  The examiner added that the Veteran worked as a police officer for 17 years, which entailed heavy weight-bearing activities, including running and long walking.  The examiner further explained

It is not known when exactly the hip arthritis started during the 15-16 years post service.  One might expect symmetrical wear and tear of both joints if incurred way back in service, but records suggest that the left hip started to give out after the right hip condition became worse, suggesting compensatory weight bearing effects.  The left hip rapidly progressed within 2 years as to need arthroplasty.  Given the number of years this veteran has worked in an occupation which can place excessive wear and tear stress on the hips and the number of years he was in service with what was claimed as stress, the post military service (occupational) stressor is considered to be the more likely contributing factor.  Additional risk factor present is his excessive weight which progressed since his military days.  All of these, together with the virtual lack of evidence of any specific injury to the hips in service would make it less likely (unable to go beyond the realm of possibility) that active duty triggered or caused his bilateral hip arthritis.

With regard to the knees, the Veteran reported having knee pain during his last years in service.  The Veteran reported current symptoms of bilateral knee pain, stiffness, and limited joint motion.  The diagnosis was chronic strain of both knees with limitation motion.  The examiner opined that the Veteran's current bilateral knee disorder "is less likely as not (less than 50/50 probability) caused by or a result of military service."  In support of this conclusion, the examiner noted that given the amount of years which have transpired since military service, one might expect considerable wear and tear of these knees if the condition stemmed from active service activities; however, the Veteran's imaging studies revealed non-specific mild narrowing of the joint space with no osteophytes.  The examiner further noted that there was one episode of acute muscle strain on the back of the knee in 1986, but there was lack of evidence of ongoing problems with the knees in the service and post service until 2005.

The Board finds this examination was inadequate for VA purposes, as the examiner did not consider the Veteran's statement of ongoing pain in his hips and knees since his service in the military, and although the examiner commented that these disorders were "less likely than not" caused by the military and that his post service occupation "is considered to be the more likely contributing factor," the examiner did not provide an opinion as to whether any degree of the Veteran's current bilateral hip disorder or bilateral knee disorder began in service or is due to his military service.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for a back disorder, a bilateral hip disorder, and a bilateral knee disorder since his discharge from service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  Regardless of the Veteran's response, the RO must obtain all VA treatment records for these disorders subsequent to June 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran the appropriate VA examination to determine whether any back, hip, and knee disorder found is related to his military service.  The claims file and all records on Virtual VA, as well as this remand, must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence or record, the current clinical findings, and with consideration of the Veteran's statements of pain in service an since service discharge, the examiner must state whether any degree of current back, hip, and knee disorders found is related to the Veteran's military service.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


